Order entered March 20, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01046-CV

                         JIMMY CHARLES JOHNSON, Appellant

                                              V.

                           DALLAS COUNTY ET AL, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-10-31998-C

                                          ORDER
       Appellant’s motion for extension of time to file his motion for rehearing is GRANTED.

Appellant’s motion for rehearing is now due April 4, 2014.


                                                     /s/     DAVID L. BRIDGES
                                                             JUSTICE